Citation Nr: 0838915	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  06-00 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or upon housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1944 to October 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  The veteran's sole service-connected disability is 
anxiety reaction, evaluated as 100 percent disabling.

2.  The veteran's service-connected psychiatric disorder does 
not render him unable to provide for his own daily self-care 
or protect himself from the hazards or dangers incident to 
his daily environment or so disabled as to need the regular 
aid and assistance of another person.

3.  The veteran is not shown to be confined to his dwelling 
or immediate premises as a result of his service-connected 
disability.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for regular aid and attendance or upon 
housebound status have not been met.  38 U.S.C.A. § 1114 
(West 2002); 38 C.F.R. §§ 3.350, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007), and implemented at 38 C.F.R. § 3.159 (2007), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, upon the receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).  Consistent with 38 U.S.C.A. § 5103(a), the 
veteran was provided VCAA notice in April 2005 prior to the 
initial adjudication of his claim by the June 2005 rating 
decision.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As explained below, the Board has determined that special 
monthly compensation based on the need for regular aid and 
attendance or upon housebound status is not warranted.  
Consequently, no disability ratings or effective dates will 
be assigned, so there can be no possibility of any prejudice 
to the veteran in not notifying him of the evidence pertinent 
to these elements.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With respect to the duty to assist, VA has provided the 
veteran a VA psychiatric examination and a VA aid and 
attendance medical examination.  The veteran submitted a VA 
physician statement in March 2005.  In July 2006, the veteran 
informed VA that he had no other information or evidence to 
give VA to substantiate his claim.  There is no indication 
that there exists any additional evidence which has a bearing 
on the issue decided below which has not been obtained.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Aid and Attendance

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  Determinations as to need for aid and 
attendance must be based on actual requirements of personal 
assistance from others.  In making such determinations, 
consideration is given to such conditions as: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable, frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352.

The veteran submitted his most recent claim for special 
monthly compensation based on the need for regular aid and 
attendance or upon housebound status in July 2004.  The 
veteran's only service-connected disability is anxiety 
reaction.  The veteran maintains that he needs aid and 
assistance from his wife and paid caretakers due to his 
blindness and his back disability.  In support of his claim 
he submitted a March 2005 note from a VA physician who stated 
that the veteran has severe visual loss and gait disturbance 
from peripheral neuropathy, and that these disabilities at 
age 95 require the veteran to have the daily assistance of 
another individual.  Additionally, when examined by VA in 
September 2004, the VA physician found the veteran to have 
macular degeneration, peripheral neuropathy, and 
hypertension, and based on these disabilities, certified that 
the veteran required the daily personal health care services 
of a skilled provider, without which the veteran would 
require hospital, nursing home, or other institutional care.  
However, none of this medical evidence has shown that the 
veteran requires daily aid and attendance due to his service-
connected anxiety reaction.  When provided with a VA 
psychiatric examination in April 2005, the examiner 
specifically stated that the veteran's generalized anxiety 
disorder had no bearing on the veteran's need for any type of 
aid and attendance.  The examiner noted that from reviewing 
the veteran's records that the veteran was in need of 
assistance because of his failed eyesight alone.  Since none 
of the medical evidence has indicated that the veteran 
requires regular aid and assistance due to his service-
connected disability, the preponderance of the evidence is 
against his claim and the Board finds that the special 
monthly compensation due to the need for regular aid and 
attendance is not warranted.

Housebound Status

Special monthly compensation due to housebound status 
requires in addition to having a single service-connected 
disability rated as 100 percent, the veteran have additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
100 percent service-connected disability and involving 
different anatomical segments or bodily systems, or is 
permanently housebound by reason of service-connected 
disability or disabilities.  Housebound means substantially 
confined to his dwelling and the immediate premises.  38 
U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The veteran does have a 100 percent rating in effect for 
anxiety reaction.  However, anxiety reaction is the veteran's 
only service-connected disability, consequently, he does not 
meet the requirement of having additional 60 percent service-
connected disability.  While the veteran believes that he 
should have been granted service connection for a back 
disorder, at this time service connection has not been 
established for a back disorder.  The evidence clearly shows 
that the veteran is not confined to his dwelling due to his 
service-connected anxiety disorder.  When examined in 
September 2004 the physician noted that the veteran was able 
to walk without assistance.  Though the physician indicated 
that the veteran was only able to leave home with assistance, 
such was noted to be due to macular degeneration, peripheral 
neuropathy, and hypertension.  No restrictions were noted to 
be due to the veteran's service-connected anxiety reaction.  
The veteran is not confined to his home due to his service-
connected anxiety reaction.  Accordingly, the veteran does 
not meet either of the requirements for the grant of special 
monthly compensation due to housebound status.


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or upon housebound status is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


